Citation Nr: 1423441	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder and social anxiety.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to February 1999.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a June 2011 Board video conference hearing.  A transcript is of record.  

In January 2013 the Board reopened and denied the claim of entitlement to service connection for acquired psychiatric disability, to include PTSD, major depressive disorder and social anxiety.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a September 2013 Joint Motion for Remand (JMR), which vacated the January 2013 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that in August 2003 the RO sought pages from the Veteran's personnel file reflecting units of assignment, dates of assignment, and official travel outside the United States.  The National Personnel Records Center (NPRC) responded that the request should be resubmitted using a different request code.  A new request was submitted by the RO in February 2004; however, the parties to the JMR agreed that a response is not of record.  

In addition, the parties to the JMR agreed that although the Veteran's service treatment records reveal treatment for injuries sustained in Kuwait, the Veteran's service personnel records do not show that the Veteran had any foreign service.

The parties agreed that remand was necessary to ascertain whether the Veteran's complete service personnel records have been obtained and to take any necessary actions required to obtain any outstanding records.  Therefore, the Board finds it necessary to remand the claim for additional attempts to be made to obtain the Veteran's complete service personnel records.  

The Veteran receives treatment from VA; however, review of the claims file does not reveal VA treatment records dated from July 2004 to June 2008 or since February 2011.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2013) ; 38 C.F.R. § 3.159(c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the remand seeks to obtain additional records, after obtaining any additional records, return the claims file to the examiner who performed the February 2011 examination for preparation of an addendum.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated from July 2004 to June 2008 and since February 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  The RO should take appropriate additional action to request the Veteran's complete personnel records from NPRC and any other appropriate source.  The responses of the NPRC and any other appropriate sources  must be documented in the claims file.

3.  Thereafter, return the report of the VA examination dated in February 2011 to the examiner who performed the examination so that an addendum to the earlier report may be compiled.  The addendum should address the question of whether the Veteran has a psychiatric disorder related to his active service.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his claimed psychiatric disorder.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case. 

Following a review of the claims folder and any other examination undertaken, the examiner or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed: 

Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder of the Veteran originated in service or is otherwise attributable to the Veteran's military service or any event thereof?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any nexus.  More likely and as likely support the contended nexus; less likely weighs against the claim.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

